                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    GUIRGUIS, a.k.a. GEORGE, EL-SHAWARY,               CASE NO. C18-1456-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    U.S. BANK NATIONAL ASSOCIATION, et
      al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for extension of
19   pleading amendment, third party action, and 39.1 mediation deadlines (Dkt. No. 20). The motion
20   is GRANTED. The pleading amendment and third party action deadline is EXTENDED to
21   October 11, 2019. The deadline for 39.1 mediation to be completed is EXTENDED to November
22   22, 2019. The other case management deadlines remain in place.
23          DATED this 7th day of August 2019.
24                                                        William M. McCool
                                                          Clerk of Court
25

26                                                        s/Tomas Hernandez
                                                          Deputy Clerk

     MINUTE ORDER
     C18-1456-JCC
     PAGE - 1
